Mr. Justice Eakin
delivered the opinion of the court.
1. Plaintiff contends that the findings of fact do not support the judgment, and to this we agree. Section 158, B. & C. Comp., provides that when an action is tried by the court, without the intervention of a jury, the decision shall state the facts found, and such decision shall be entered in the journal, and judgment entered thereon accordingly. The finding that “the sale was made without * * any fraudulent representations” only states a conclusion of law. To justify a conclusion to that effect it was necessary for the court to find whether or not defendant represented that he was the owner of the lot, free from incumbrance, and that its dimensions were as stated, with knowledge on defendant’s part that the representations were false or were made recklessly as of his own knowledge, without any knowledge of their truth; and if the court finds that the representations were so made it must also find whether plaintiff relied thereon to his injury: Cawston v. Sturgis, 29 Or. 331 (43 Pac. 656.) Finding adverse to plaintiff on at least one of these matters is necessary to support the conclusion that' there were no fraudulent representation, or to support a judgment to that effect.
2. This court has held in many cases that findings of fact must be made on all material issues necessary to support the judgment. See Wright v. Ramp, 41 Or. 285 (68 Pac. 731) ; Henderson v. Reynolds, 57 Or. 186 (110 Pac. 979), and cases therein cited.
3. Counsel for defendant urges that the proof fails to establish the elements of fraudulent representations alleged, but the case is not before us upon the evidence. The only means we have of knowing what was proved is from the findings of fact which are silent as to the elements urged here.
4. It is said in Drainage Dist. No. 4 v. Crow, 20 Or. 536 *597(26 Pac. 846), after quoting from said Section 158, B. & C. Comp.:
“The object of this statute was to enable the parties to have placed upon the record the facts upon which the right litigated depends as well as the conclusion of law. * * The facts found are conclusive upon the appellate court, but the conclusions of law are reviewable here on appeal.”
The facts found must justify the conclusions of law. Otherwise, they are abstract statements and not conclusions.
5. Error is also assigned as to the ruling of the court, excluding the cross-bill filed in this action, when the same was offered in evidence. It having been sworn to by defendant was admissible as evidence of any statements of fact, against his interests, contained therein that were relevant to the issues here as admissions of defendant. It contains statements tending to prove facts in issue, such as, that in the sale plaintiff supposed that the lot was 46.9 feet wide; that plaintiff did not receive the quantity of land he understood he was getting; that 15 feet in width had been taken from lot 6 for a public highway; and it was error to exclude it.
The judgment is reversed and remanded for a new trial.
Reversed.
Mr. Chief Justice Moore did not sit in this case.